DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US. Patent App. Pub. No. 2018/0061034, “Zhao” hereinafter) in view of Schoeneman et al. (US. Patent App. Pub. No. 2017/0372508, “Schoeneman”).
As per claim 1, Zhao teaches a system to process images comprises: 
a light source configured to emit a first illumination pattern onto one or more first portions of a scene (see Fig. 7, step 705, ¶ [70]); 
an image sensor configured to capture light reflected from the scene in response to the emitted first illumination pattern (step 710, ¶ [70]. See also ¶ [27], and Background section, ¶ [1-2]).
Zhao does not expressly teach:
an optimizer configured to perform raytracing of the light reflected from the scene; and 
a processor operatively coupled to the optimizer, wherein the processor is configured to: 
determine a parameter of a surface of the scene based on the raytracing; 
cause the light source to emit a second illumination pattern onto one or more second portions of the scene based at least in part on the parameter of the surface; and 
refine the parameter of the surface of the scene based on additional raytracing performed on reflected light from the second illumination pattern.  Zhao, however, does teach the capture of light reflected from the scene can be used for surface reconstruction (¶ [30] and refining the parameters as shown in Fig. 7, step 730).
In a very similar method of to that of Zhao (Fig. 1 and 2), Schoeneman teaches the above features. In particular, Schoeneman teaches:
an optimizer configured to perform raytracing of the light reflected from the scene (¶ [7], “In certain embodiments, the preliminary object analysis may involve receiving computer graphics data defining the 3D scene and performing an initial ray path tracing to identify intersections between a plurality of rays and one or more objects in the 3D scene”); and 
a processor operatively coupled to the optimizer, wherein the processor is configured to: 
determine a parameter of a surface of the scene based on the raytracing (¶ [31]); 
cause the light source to emit a second illumination pattern onto one or more second portions of the scene based at least in part on the parameter of the surface (casting more light from the light sources 122a-c based on the characteristics of the surface, see ¶ [55]); and 
refine the parameter of the surface of the scene based on additional raytracing performed on reflected light from the second illumination pattern (Fig. 6, step 614, performing subsequent ray path tracing described in ¶ [80], which refines the surface parameter as addressed above and referring to Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Schoeneman and incorporate into the method as taught by Zhao as addressed above, the advantage is to efficiently and accurately render a 3D scene when ray tracing is used (¶ [4]).
As per claim 2, the combined teachings of Zhao and Schoeneman also include wherein the raytracing traces direct paths (direct ray path, see Schoeneman, ¶ [39]) and multi-bounce paths (¶ [40], Schoeneman) of the light reflected from the scene. Thus, claim 2 would have been obvious over the combined references for the reason above. 
wherein the parameter of the surface of the scene comprises a surface shape (Schoeneman, ¶ [93]).  Thus, claim 2 would have been obvious over the combined references for the reason above. 
As per claim 7, the combined Zhao-Schoeneman impliedly teach wherein the one or more second portions of the scene are previously unsampled portions of the scene (at best understood by the examiner as the second portion of the scene that is different from the first portion of the scene).  Thus, claim 7 would have been obvious over the combined references for the reason above.
As per claim 10, the combined Zhao-Schoeneman does also teach wherein the processor comprises a graphics processing unit (GPU) (see Schoeneman, ¶ [102]).  Thus, claim 10 would have been obvious over the combined references for the reason above. 
Claim 15, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 16, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.


Claims 4, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US. Patent App. Pub. No. 2018/0061034) in view of Schoeneman et al. (US. Patent App. Pub. No. 2017/0372508), further in view of Robles-Kelly et al. (US. Patent App. Pub. No. 2012/0207404, “Roble-Kelly”).
wherein the parameter of the surface of the scene comprises a magnitude of a gradient of the surface or a magnitude of a curvature of the surface.  
However, in the same field of endeavor, Robles-Kelly teaches a similar method of estimating parameter of surface based on the reflected light from the scene (see Abstract), wherein the method further comprises a magnitude of a gradient of the surface (see ¶ [14] and [29]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method as taught by Robles-Kelly into the combined method of Zhao and Schoeneman as addressed above, the advantage is to apply the method to compute the reflectance model of the surface (see ¶ [16]).
As per claim 11, as addressed in claim 1, the combined Zhao-Schoeneman teaches wherein the optimizer is configured to generate an output based on the raytracing of the light reflected from the scene. Although not explicitly taught by the combined Zhao-Schoeneman, Robles-Kelly does teach wherein the output comprises an estimate of scene radiance as described in ¶ [110]. Thus, claim 11 would have been obvious over the combined references for the reason above.  
As per claim 12, the combined Zhao-Schoeneman-‘Robles-Kelly’ impliedly teach wherein the processor is configured to determine whether the output of the optimizer matches a target output, wherein the target output is based on the first illumination pattern (see Zhao, ¶ [5], and Fig. 7, step 720, ¶ [71]).  Thus, claim 12 would have been obvious over the combined references for the reason above.
wherein the processor uses a cost function to impose an error penalty based on a difference from the output of the optimizer and target output (at best understood by the examiner, i.e. the cost of misalignment described in ¶ [72] that impose a penalty of performing calibration process, ¶ [73]). Thus, claim 13 would have been obvious over the combined references for the reason above.
As per claim 14, the combined Zhao-Schoeneman-‘Robles-Kelly’ does also impliedly teach wherein the processor uses an update rule to refine input parameters to the optimizer for the additional raytracing of the reflected light resulting from the second illumination pattern (addressed in claim 1), wherein the update rule is based on the error penalty (as addressed in claim 13 above).  Therefore, claim 14 would have been obvious over the combined references for the reason above.
Claim 20, which is similar in scope to claims 11 and 12 as addressed above, is thus rejected under the same rationale.

5.	Claims 5, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US. Patent App. Pub. No. 2018/0061034) in view of Schoeneman et al. (US. Patent App. Pub. No. 2017/0372508), further in view of Martins Sena et al. (US. Patent App. Pub. No. 2018/0365886, “Martins Sena”).
As per claim 5, the combined Zhao-Schoeneman fails to explicitly teach wherein, based at least in part on the parameter of the surface of the scene, the processor is configured to decrease activation of the light source to reduce power consumption of the system.  
, based at least in part on the parameter of the surface of the scene (as addressed in claim 1 by the combined Zhao-Schoeneman), the processor is configured to decrease activation of the light source to reduce power consumption of the system (¶ [18] and [67], referring to Fig. 3. It is noted that limitation to reduce power consumption of the system is the inherent outcome of decreasing light source).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Martins Sena in combination with the method as taught by the combined Zhao-Schoeneman, the advantage is to reduce power consumption of the system.
As per claim 8, although not explicitly taught by the combined Zhao-Schoeneman, Martins Sena does teach wherein the second illumination pattern is calculated based at least in part on the first illumination pattern (¶ [13], determine illumination at second points).  Thus, claim 8 would have been obvious over the combined references for the reason above.
Claim 18, which is similar in scope to claim 8 as addressed above, except for the second illumination pattern is based at least in part on the parameter of the surface. However, this is addressed in claim 1 above. Claim 18 is thus rejected under the same rationale.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US. Patent App. Pub. No. 2018/0061034) in view of Schoeneman et al. (US. Patent App. Pub. No. 2017/0372508), further in view of Rangarajan et al. (US. Patent App. Pub. No. 2016/0080726, “Rangarajan”).
wherein the processor determines that the one or more second portions of the scene have a depth estimate (¶ [5], and ¶ [27]).
The combined Zhao-Schoeneman does not expressly teach determining the one or more second portions of the scene have a depth estimate with higher spatial frequencies than the one or more first portions of the scene.  
However, Rangarajan teaches a similar method to that of Zhao and Schoeneman as shown in Fig. 1A, ¶ [106] and [118], and further teaches determining the one or more second portions of the scene have a depth estimate with higher spatial frequencies than the one or more first portions of the scene (see ¶ [116] and [118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Rangarajan in combination with the combined Zhao-Schoeneman as addressed above, the advantage is to obtain a super-resolved image (¶ [118]).
Claim 17, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US. Patent App. Pub. No. 2018/0061034) in view of Schoeneman et al. (US. Patent App. Pub. No. 2017/0372508), further in view of Marason et al. (US. Patent No. 9,557,630, “Marason”).
As per claim 9, the combined Zhao-Schoeneman fails to explicitly teach a light steering mechanism, wherein the processor directs the light source onto the one or more second portions of the scene using the light steering mechanism.  
 directs the light source onto the one or more second portions of the scene using the light steering mechanism (see col. 9, lines 39-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method as taught by Marason into the combined Zhao-Schoeneman as addressed above, the advantage is to steer the projected images to a range of locations within the environment (col. 6, lines 4-12).
Claim 19, which is similar in scope to claim 9 as addressed above, is thus rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/HAU H NGUYEN/Primary Examiner, Art Unit 2611